Per Curiam.

Upon his plea of guilty to the indictment filed against him on May 4, 1951, respondent was convicted of the crime of forgery in the second degree in the County Court of the County of The Bronx, which crime is a felony. On January 22, 1952, sentence upon the conviction was suspended and respondent placed on probation for five years with the direction that he report “ quarter yearly ” to the probation department of said court.
In accordance with the provisions of subdivision 4 of section 90 of the Judiciary Law of the State of New York, respondent, upon said conviction, ceased to be an attorney and counselor at law, or to be competent to practice law as such, and respondent’s name should, by order of this court, be struck from the roll of attorneys.
Cohn, J. P., Callahan, Van Yoorhis and Foster, JJ., concur.
Respondent’s name struck from the roll of attorneys of the State of New York.